V.                            IN SUPREME COURT



PARKER LEE CLIFfON                                                  RESPONDENT



                             OPINION AND ORDER

      Respondent, Parker Lee Clifton, is licensed to practice law in Kentucky

and Ohio. In September 2016, Clifton was publicly reprimanded by the

Supreme Court of Ohio. See Warren Cty. Bar Assn. v. Clifton,_ N.E.3d _,

2016-0hio-5587, 2016 WL 4553838 (Ohio 2016). The Kentucky Bar

Association's Office of Bar Counsel has filed a petition for reciprocal discipline

under ScR· 3.435.

      Clifton's bar roster address is 2734 Chancellor Drive, Suite 201,

Crestview Hills, Kentucky 42027, and he was admitted to the practice of law in
             '"'    .
the Commonwealth of Kentucky on October 2, 2013. His KBA Member Number

is 95790.

      Clifton was found to have committed misconduct in a probate matter in

Ohio. The Ohio Supreme Court described the misconduct as follows:

            Frank Henry had three children: Franklin Henry, Joanna
      Davis, and Steven Henry. In March 2012, Frank and Franklin met
      with Clifton to discuss the preparation of estate-planning
      documents for Frank.After that meeting, Clifton prepared a trust-
       intake sheet, but he inadvertently failed to .list Joanna as one of
        Frank's children. Clifton the:n used the trust-intake sheet to
        prepare a pour-over will. Consistent with Frank's wishes, the will
        designated Franklin as executor of the estate and directed that
        Frank's probate estate be distributed into the Frank E. Henry
        Family Preservation Trust. The will-like the intake sheet-failed to ·
        identify Joanna Davis as one of Frank's children. This omission
        had no effect on any of the distributive or appointive -provisions of
        the estate-planning documents because Frank's intention was to
        leave his entire estate to Franklin. The trust documents designated
        Franklin as the trust's sole beneficiary, designated Steven as a
       contingent beneficiary, and did not mention Joanna.
               Frank signed the will on April 2, 2012, without noticing the
       inadvertent omission of his daughter's name from the list of his
       children on the will's first page, and no one noticed the omission
       before Frank passed away on February 1, 2013. Clifton first.
       noticed the omission of Joanna's name after Franklin retained him
       to probate Frank's ~state in May 2013. Before filing documents
       with the pro.bate court, and ·without consulting with Franklin,
       Clifton altered the first page of the will so that it identified all three
       of Frank Henry's children. He did not disclose the alteration to
       Joanna or Steven.
              On August 12, 2013, Clifton prepared and both he and
     · Franklin signed an application to probate the will. The altered will
       was attached to that application and filed in the Warren County
       Probate Court. Nothing in the filing disclosed to the court Clifton's
       alteration of the will. Because Joanna possessed a copy of the
       original, unaltered will, her counsel questioned Clifton about the
       will that had been admitted to probate. Thereafter, Clifton moved
       the court to withdraw as counsel for the e~ecutor. In his motion to
       withdraw, he fully disclosed to the probate court that he had added.
       Joanna Davis's name to the first page of the wili, stated his
       reasons for making the alteration, and explained that he sought to
       withdraw so that he could provide testimony regarding the
       alteration. Clifton also self-reported his misconduct in a January
       12, 2015 letter to relator.

Clifton,_ N.E. 3d at_, 2016-0hio-5587,       ,r,r 5-7.
      Based on this conduct, Clifton was found to have violated two of Ohio's

Rules of Professional Conduct: Rule 3.3(a)(l), which prohibits a lawyer from

knowingly making a false statement of fact or law to a tribunal; and Rule 8.4(c),

which prohibits a lawyer from engaging in dishonesty, fraud, deceit, qr
                                         2
     misrepresentation. These rules are substantially similar to Kentucky's Rules of

,,   Professional Conduct 3.3(a)(l) ·and 8.4(c). The Ohio Supreme Court concluded

     that a public reprimand was the appropriate 'sanction for Clifton's misconduct.

     Clifton's counsel subsequently reported this disciplinary action to the Kentucky

     Bar Association.

           · Under Kentucky Supreme Court Rule 3.435(4), a lawyer shall be subjeet ·

     to identical discipline in the Commonwealth of Kentucky "unless [he] proves by

     substantial evidence: (a) a lack of jurisdiction or fraud in the out-of-state

     disciplinary proceeding, or (b) t11at the misconduct established warrants

     substantially different discipline in this State." SCR 3.435(4)(a)-(b). Although

     he.was given the opportunity t9 make these showings, Clifton did not do so,

     having failed to respond to this Court's show-cause order. Moreov~r, this Court

     sees no reason why Clifton should not be subjected to identical discipline in

     this state.

                                           Order

           Seeingno reason why Clifton shpuld not be subjected to identical

     discipline in this state under SCR 3.435,
                                           . it is hereby ORDERED
                                                               .
                                                                  that:

                   1.   The Kentucky Bar Association's petition for recipr~cal

           discipline is GRANTED. Respondent, Parker Lee Clifton, is publicly

           reprimanded.

                   2.   In accordance with SCR 3.450, Clifton is directed tq pay any

           costs associated with these disciplinary proceedings against him, should




                                             3
there be any, and execution for such costs may issue from this Court

upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: December 15, 2016.




                                                                       j




                                 4